UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): November 8, 2010 Commission file number 1-33193 ATLAS ENERGY RESOURCES, LLC (Exact name of registrant as specified in its charter) Delaware 75-3218520 (State of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One, 1550 Coraopolis Heights Road, Moon Township, Pennsylvania 15108 (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (412)262-2830 (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (27 CFR 240.14d-2 (b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (27 CFR 240.13e-4(c)) Item 1.01. Entry Into a Material Definitive Agreement. Overview On November 8, 2010, Atlas Energy Resources, LLC, a Delaware limited liability company (“ATN”) and a wholly owned subsidiary of Atlas Energy, Inc., a Delaware corporation (“Atlas Energy”), concurrently entered into two transaction agreements: · a Transaction Agreement (the “AHD Transaction Agreement”), by and among Atlas Energy, ATN, Atlas Pipeline Holdings, L.P., a Delaware limited partnership and a majority-owned subsidiary of Atlas Energy (“AHD”), and Atlas Pipeline Holdings GP, LLC, a Delaware limited liability company, the general partner of AHD and a wholly owned subsidiary of Atlas Energy (“AHD GP”), pursuant to which, among other things, subject to terms and conditions thereof, (1)AHD will acquire Atlas Energy’s investment partnership business and certain other assets and assume certain liabilities in exchange for newly issued AHD common units and cash (the “AHD Sale”); (2)Atlas Energy will contribute AHD GP to AHD, so that AHD GP becomes a wholly owned subsidiary of AHD; (3)the limited partnership agreement of AHD will be amended and restated; and (4)Atlas Energy will distribute to its stockholders all the AHD common units that it holds, including the newly issued AHD common units that it receives in the AHD Sale (the “AHD Distribution”); and · a Purchase and Sale Agreement (the “Laurel Mountain Purchase Agreement”), by and among Atlas Energy, ATN, Atlas Pipeline Partners, L.P., a Delaware limited partnership whose general partner is a wholly owned subsidiary of AHD (“APL”), and APL Laurel Mountain, LLC, a Delaware limited liability company and wholly owned subsidiary of APL (“APL Sub”), pursuant to which, subject to the terms and conditions thereof, ATN will acquire APL Sub’s 49% interest in Laurel Mountain Midstream, LLC, a Delaware limited liability company (the “Laurel Mountain Acquisition”), for cash. Concurrently with entering into the AHD Transaction Agreement and the Laurel Mountain Purchase Agreement, Atlas
